DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered.

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with Daniel J. Beitey on May 19, 2022.
	The application has been amended as follows:


CLAIMS
Claim 1, lines 11-12:	“the first longitudinal cutout being configured to receive the opposed sections of the reel base at opposed longitudinal sections, an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame;”

Claim 2, lines 14-16:	“the first longitudinal cutout being configured to receive the opposed sections of the reel base at opposed longitudinal sections, an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame;”

Claim 3, lines 14-16:	“the first longitudinal cutout being configured to receive the opposed sections of the reel base at opposed longitudinal sections, an inner surface of the reel seat frame forming a receiving section at substantially the second end of the reel seat frame;”

Claims 5-7, line 1:		“The assembly of Claim 1, wherein the at least one longitudinal scallop section…”

Claim 11, line 2:		“least one of a forward balance point, a neutral balance point, and an aft balance point…”


Allowable Subject Matter
	Claims 1-12 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.
	Specifically, Huang (US 2017/0112113 A1) discloses a modular fishing reel assembly (abstract), comprising a longitudinal body (figure 1) defining an axial bore (figure 3) at least partially therethrough (figures 1 and 3), a reel (figure 1) having a spool section (figure 1) configured to control a volume of fishing line (figure 1), the reel having a reel base (figure 1); a reel seat frame (figures 1 and 3) extending substantially around a portion of the longitudinal body (figures 1 and 6) and having a coaxial center substantially the same as the axial bore (figures 1, 3, and 6), the reel seat frame having a first end and a reel seat frame second end (figure 3); and a locking nut (figure 3) configured to threadedly engage a first end of the reel seat frame (figure 3), the locking nut being configured to selectively tighten the reel base within a sliding locking hood (figure 3), the reel seat frame, and the body into a substantially rigid structure (figures 1, 3, 5, and 6), wherein the modular fishing reel assembly may be positioned at substantially any location along the longitudinal body (figure 3) and may be locked in place with the locking nut (figure 3).
	Nakayama teaches a sliding locking hood (figure 1) extending over and slidably in communication with a first end of a reel seat frame (figures 1-2), the locking hood having an inner surface (figure 2), with a portion of the inner surface forming an increasing restriction section (figures 1-2).
	However, the prior art does not teach the combined limitations of the claimed invention, specifically, the longitudinal body having an outer surface with at least one longitudinal scallop section formed in the outer surface, and extending along a length of the longitudinal body.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODUTT M BASRAWI whose telephone number is (571)272-5425. The examiner can normally be reached Mon. - Fri. 9:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647